DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The use of the term WI-FI, which is a trade name or a mark used in commerce, has been noted in this application. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. (See MPEP 608.01(v) II.).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 10 recites the limitation "the selected RAN" in lines 17-18 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the selected RAN" in line 7 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.

	Dependent claims 11-15 and 17-20 are rejected based on dependency on claims 10 and 16, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmon et al. (US 2013/0244654 A1, hereinafter Carmon).



an access network including a plurality of heterogeneous radio access networks (RANs) (paragraph 12, “heterogeneous network 100 includes a macro layer 102, a small layer 104, and a femto layer 106”, paragraph 13, each of the layers include different RAN); 
a core network (paragraph 22 and Fig. 2, network core 142); and 
an edge network communicatively coupling the access network and the core network, the edge network comprising a heterogeneous management controller (paragraph 22, access controller 144 may also be implemented as a form of base station controller, paragraphs 12-14, base station providing service to the UE in small cell (edge network)), the heterogeneous management controller including: 
one or more processors to communicate with the plurality of heterogeneous RANs (paragraphs 46 and 62, processing module; paragraph 47, “network infrastructure interface card 420, which couples the access controller 144 to the heterogeneous network cell or cells”); and 

determine whether to persist a connection of the UE to a RAN of the plurality of heterogeneous RANs, the RAN connected to the UE based at least in part on a first set of parameters (paragraphs 50 and 53-54 and Fig. 5, method of decision to handoff a UE in a heterogeneous network, wherein the decision is based on received second parameter relating to velocity of UE (corresponding to claimed first parameter), wherein determining whether to persist connection of the UE to the selected RAN includes: 
monitoring a plurality of attributes associated with at least one of the UE, the selected RAN, and the connection between the UE and the selected RAN (paragraphs 50-51, parameters associated with UE are monitored); and 
evaluating the plurality of attributes based on a second set of parameters, the second set of parameters being different from the first set of parameters (paragraph 50, evaluating first parameter (corresponding to claimed second parameter) to determine whether UE is in a cell boundary).

Regarding claims 13 and 20, Carmon further discloses the plurality of heterogeneous RANs implements radio access technologies (RATs) including at least two of BLUETOOTH®, Wi-Fi, 3G, 4G, LTE, and 5G (paragraphs 13 and 15, GSM (3G), LTE and WI-FI).


Regarding claim 15, Carmon further discloses the edge network further comprises a plurality of gateways, and the heterogeneous management controller is distributed among the plurality of gateways (paragraph 22, access controller being implemented as base station controller, paragraph 13-15, different base station in each layer, such that there is plurality of base station controllers, i.e., the access controller being distributed in plurality of base station controllers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmon in view of Jeong et al. (US 2014/0194117 A1, hereinafter Jeong).

Regarding claim 1, Carmon discloses a method for establishing and controlling a connection of a user equipment (UE) to a radio access network (RAN) included in a heterogeneous wireless network (HWN) (Abstract, paragraph 50 and Fig. 5), comprising: 
selecting, via the UE, a RAN from a plurality of heterogeneous RANs detected by the UE (paragraphs 50 and 56, UE in a serving cell of the heterogeneous network); 
establishing connection of the UE to the selected RAN (paragraphs 17, 50 and 56, UE being connected to serving cell); and 
determining, via a heterogeneous management controller, whether to persist connection of the UE to the selected RAN (paragraphs 50-55 and Fig. 5, access controller determines 
monitoring a plurality of attributes associated with at least one of the UE, the selected RAN, and the connection between the UE and the selected RAN (paragraphs 50-51, parameters associated with UE are monitored); and 
evaluating the plurality of attributes based on a second set of parameters, the second set of parameters being different from the first set of parameters (paragraph 50, evaluating first parameter (corresponding to claimed second parameter) to determine whether UE is in a cell boundary).
	Carmon further suggests without taking velocity into consideration for handover would result in excessive handoffs (paragraphs 28-29), but does not explicitly disclose the selection is based at least in part on a first set of parameters (velocity).
	In an analogous art, Jeong discloses a method for cell (re)selection according to speed of a terminal in a heterogeneous network (HetNet) (Abstract), wherein UE mobility state is taken into consideration for cell selection, and when UE is in high mobility, UE rules out cells provided from a candidate cell list (paragraphs 35-37). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the UE of Carmon to select detected cells based on speed/velocity as suggested by Jeong to avoid considering specific cells and thereby enhance battery conservation.

	Regarding claim 2, Carmon in view of Jeong further discloses detecting the plurality of heterogeneous RANs via a plurality of radio interfaces included in the UE, each radio interface to communicate with a respective RAN of the plurality of heterogeneous RANs (see Carmon, an RF unit 302 implementing a physical layer in support of various protocol specifications deployed by a heterogeneous network 202 (such as that of IEEE 802.21, IMT-Advanced, et cetera)”).

Regarding claim 5, Carmon in view of Jeong further discloses in response to the evaluation of the plurality of attributes based on the second set of parameters, selecting a second RAN from the plurality of heterogeneous RANs based on the first set of parameters; and transferring the connection of the UE from the initially selected RAN to the second RAN (see Carmon, paragraphs 50-54, determine handoff based on parameters).

Regarding claim 7, Carmon in view of Jeong further discloses the HWN includes: an access network including the plurality of heterogeneous RANs (see Carmon, paragraph 12, “heterogeneous network 100 includes a macro layer 102, a small layer 104, and a femto layer 106”, paragraph 13, each of the layers include different RAN); an edge network (see Carmon, paragraph 22, access controller 144 may also be implemented as a form of base station controller, paragraphs 12-14, base station providing service to the UE in small cell (edge network)); and a core network (see Carmon, paragraph 22 and Fig. 2, network core 142), wherein the heterogeneous management controller is included in the edge network (see Carmon, paragraph 22, access controller 144 may also be implemented as a form of base station controller, paragraphs 12-14, base station providing service to the UE in small cell (edge network)).



Regarding claim 9, Carmon in view of Jeong further discloses the plurality of heterogeneous RANs implements radio access technologies (RATs) including at least two of Bluetooth, Wi-Fi, 3G, 4G, Long Term Evolution (LTE), and 5G (see Carmon, paragraph 22, access controller being implemented as base station controller, paragraph 13-15, different base station in each layer, such that there are plurality of base station controllers, i.e., the access controller being distributed in plurality of base station controllers).

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11, 12, 17 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kobayashi et al. (US 2014/0256335 A1) discloses a radio parameter control apparatus configured to decide radio parameter (Abstract), and in a HetNet (Heterogeneous Network) environment where a pico cell that covers a relatively narrow area has been deployed in a macro cell covering a wide area, when quality deterioration is detected in a macro cell, the pico cell deployed in the macro cell may be selected as the control cell (paragraph 80).

Barbaresi et al. (US 2010/0039999 A1) discloses it may indeed be useful, for the operator of a heterogeneous network like a multi-RAT network, e.g. a network including GSM cells, UMTS cells and WLAN hot-spots, to be capable of exploiting, in a coordinated and synergic way, the different radio access technologies, in order to improve the overall efficiency and the exploitation of the communications network as a whole (paragraph 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645